NUMBER 13-06-363-CV
 
                         COURT OF APPEALS
 
               THIRTEENTH DISTRICT OF TEXAS
 
                  CORPUS CHRISTI - EDINBURG
 
IN
RE: CHRISTUS SPOHN HEALTH SYSTEM CORPORATION AND CHRISTUS SPOHN HOSPITAL
KLEBERG, IN ITS ASSUMED OR COMMON NAME
 
 
On
Petition for Writ of Mandamus 
 
MEMORANDUM
OPINION
 
Before
Chief Justice Valdez and Justices Rodriguez and Garza
Per
Curiam Memorandum Opinion[1]
 




Relators, Christus
Spohn Health System Corporation and Christus Spohn Hospital Kleberg, in its
assumed or common name, filed a petition for writ of mandamus in
the above cause on June 26, 2006.  The Court, having examined and fully
considered the petition for writ of mandamus, its record, and
its sealed in camera documents, is of the opinion that relators have not shown
themselves entitled to the relief sought. 
Accordingly, relators' petition for writ of mandamus is denied.  See Tex.
R. App. P. 52.8(a).
PER CURIAM
 
 
Memorandum Opinion delivered and 
filed this 18th day of July, 2006.




[1]See Tex. R. App. P. 52.8(d) (AWhen
denying relief, the court may hand down an opinion but is not required to do
so.@); Tex. R. App. P. 47.4 (distinguishing
opinions and memorandum opinions).